Citation Nr: 0321378	
Decision Date: 08/26/03    Archive Date: 09/02/03

DOCKET NO.  96-27 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an initial rating in excess of 10 percent 
from October 1, 1995, for residuals of frostbite of the right 
foot.

3.  Entitlement to an initial rating in excess of 10 percent 
from October 1, 1995, for residuals of frostbite of the left 
foot.

4.  Entitlement to initial ratings in excess of 0 percent 
from October 1, 1995, and in excess of 10 percent from July 
22, 2000, for residuals of surgery to remove a ganglion cyst 
from the left wrist.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from June 1973 to 
December 1973, from February 1974 to August 1977, and from 
April 1978 to September 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of March 1996 and April 1996 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.  This case was 
remanded by the Board in December 1997 and January 1999 for 
further development; it was most recently returned to the 
Board in June 2003.

Although the issue of entitlement to service connection for a 
disorder of the right wrist was originally developed for 
appellate review, service connection for that disability was 
granted by the RO in June 2003.  That issue is therefore no 
longer before the Board.  See generally, Grantham v. Brown, 
114 F.3d 1156 (1997).

As noted in the January 1999 remand by the Board, the veteran 
perfected an appeal with respect to the issue of entitlement 
to a compensable evaluation under the provisions of 38 C.F.R. 
§ 3.324.  The record reflects that the RO, in May 1998, 
increased the initial evaluations assigned the residuals of 
frostbite of the right and left feet, assigning evaluations 
of 10 percent for each foot effective October 1, 1995 (the 
day following his retirement from service).  The issue of 
entitlement to a compensable evaluation under the provisions 
of 38 C.F.R. § 3.324 is therefore moot.

The issue of entitlement to a rating in excess of 10 percent 
for residuals of surgery to remove a ganglion cyst from the 
left wrist is addressed in the remand at the end of this 
action.


FINDINGS OF FACT

1.  The veteran's hypertension did not originate in service 
or within one year of his retirement therefrom, and it is not 
otherwise related to his periods of service.

2.  The residuals of frostbite of the right foot are 
manifested by moderate and intermittent cold sensitivity, 
locally impaired sensation and mild but persistent 
hyperhidrosis, but not by any swelling, tenderness, redness 
or any moderate and persistent symptoms, or by any loss of 
toes or parts.

3.  The residuals of frostbite of the left foot are 
manifested by moderate and intermittent cold sensitivity, 
locally impaired sensation and mild but persistent 
hyperhidrosis, but not by any swelling, tenderness, redness 
or moderate and persistent symptoms, or by any loss of toes 
or parts.


CONCLUSIONS OF LAW

1.  The veteran does not have hypertension which is the 
result of disease or injury incurred in or aggravated by 
active duty, nor may the incurrence in service of such 
disability be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2002).

2.  The criteria for an evaluation in excess of 10 percent 
for residuals of frostbite of the right foot for the period 
from October 1, 1995, to January 12, 1998, have not been met.  
38 C.F.R. §§ 4.3, 4.7, 4.104, Diagnostic Code 7122 (1997).

3.  The criteria for a 30 percent evaluation for residuals of 
frostbite of the right foot for the period from January 12, 
1998, have been met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 
2002); 38 C.F.R. §§ 4.3, 4.7, 4.104, Diagnostic Code 7122 
(2002). 

4.  The criteria for an evaluation in excess of 10 percent 
for residuals of frostbite of the left foot for the period 
from October 1, 1995, to January 12, 1998, have not been met.  
38 C.F.R. §§ 4.3, 4.7, 4.104, Diagnostic Code 7122 (1997).

5.  The criteria for a 30 percent evaluation for residuals of 
frostbite of the left foot for the period from January 12, 
1998, have been met. 38 U.S.C.A. §§ 1155, 5107, 5110 (West 
2002); 38 C.F.R. §§ 4.3, 4.7, 4.104, Diagnostic Code 7122 
(2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, during the pendency of the instant 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), was signed into law.  On August 29, 
2001, VA promulgated final regulations to implement the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002)).  Except for revisions pertaining 
to claims to reopen based on the submission of new and 
material evidence, which in any event are not applicable in 
the instant case, the final regulations are effective 
November 9, 2000, and "merely implement the VCAA and do not 
provide any rights other than those provided by the VCAA."  
See 66 Fed. Reg. at 45,629.

After review of the record, the Board concludes that VA's 
duties under both the VCAA and the new regulations have been 
fulfilled.

The record reflects that the veteran was provided with notice 
of the March 1996 rating decision which denied entitlement to 
service connection for hypertension and which granted 
entitlement to service connection for residuals of frostbite 
of the feet, assigning non-compensable evaluations therefor.  
In response to his notice of disagreement with the above 
rating decision the veteran was provided with a statement of 
the case in May 1996 which notified him of the issues 
addressed, the evidence considered, the adjudicative actions 
taken, the decisions reached, the pertinent law and 
regulations, and the reasons and bases for the decisions.  
The Board notes that the RO in September 2001 specifically 
informed the veteran of what evidence VA would obtain for him 
and of what evidence he was responsible for submitting.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board notes that effective January 12, 1998, VA's 
criteria for rating frostbite disabilities were revised.  See 
62 Fed. Reg. 65,207-24 (Dec. 11, 1997).  Effective August 13, 
1998, VA's criteria for rating frostbite disabilities were 
again revised.  See 63 Fed. Reg. 37,778-79 (July 14, 1998).  
The record reflects that the veteran was advised of the 
pertinent rating criteria in effect prior to January 12, 
1998, in the May 1996 statement of the case.  A May 1998 
rating decision provided the veteran with the interim rating 
criteria for evaluating frostbite injuries, and an October 
2000 supplemental statement of the case provided the veteran 
with the current rating criteria relevant to his service-
connected foot disability.

The Board also notes that the veteran's representative, in a 
July 2003 statement reciting various VA regulations, cited 
without accompanying explanation to 38 C.F.R. § 3.310(a) 
(pertaining to claims of secondary service connection).  The 
representative notably did not actually allege or argue that 
the veteran's hypertension is secondary to any service-
connected disability, and the veteran has not at any point 
argued such a theory.  The Board accordingly concludes that 
the provisions of 38 C.F.R. § 3.310 are not for application 
in the instant case, and that there is consequently no need 
to provide the veteran with the text of that provision.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed.  The Board concludes that the statement 
of the case and the supplemental statements of the case 
informed the veteran of the information and evidence needed 
to substantiate his claims.  Moreover, and as noted above, 
the September 2001 correspondence notified the veteran as to 
which evidence would be obtained by him and which evidence 
would be retrieved by VA.  It is clear from submissions by 
and on behalf of the veteran that he is fully conversant with 
the legal requirements in this case.

With respect to VA's duty to assist the veteran, the Board 
notes that all pertinent medical records identified by the 
veteran or otherwise indicated by the record have been 
obtained.  Moreover, the record reflects that the veteran has 
been afforded VA examinations addressing the nature and 
severity of his frostbite residuals, as well as the etiology 
of his claimed hypertension.  In this regard the Board notes 
that the veteran's representative, in a November 1997 
statement, argued that the veteran should undergo a Doppler 
study of his lower extremities in connection with his 
frostbite claims.  There is no indication, however, that the 
representative is a medical professional, and he notably has 
not explained the relevance of the referenced study to the 
veteran's claims.  The record reflects that the veteran has 
undergone numerous examinations of his feet in connection 
with the instant appeal, including examinations specific to 
cold injuries, and has participated in all diagnostic 
procedures recommended by the examiners, none of whom 
recommended a Doppler study.  In the Board's opinion the 
evidence already on file is sufficient for the purpose of 
fairly adjudicating the veteran's claims.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  

I.  Hypertension

Factual background

Service medical records for the veteran's first period of 
service show that at enlistment his blood pressure was 
recorded as 134/66; he denied any history of high blood 
pressure.  On an undated, unsigned and incomplete dental 
health questionnaire, the box for reporting the presence of 
high blood pressure was checked.  In October 1973, and in 
connection with his attempt to re-enlist, the veteran again 
denied any history of high blood pressure.

Service medical records for the veteran's second period of 
service show that at his January 1974 entrance examination, 
he reported experiencing high blood pressure on one occasion 
in the past, and noted that he had previously been discharged 
from military service because of physical, mental or other 
reasons.  The veteran's blood pressure at his January 1974 
entrance examination was recorded as 130/80.  The service 
medical records show that until his separation from his 
second period of service in August 1977, the veteran's 
highest blood pressure reading was recorded as 114/76.  At 
his April 1977 examination for discharge, his blood pressure 
was recorded as 120/80.

The report of the veteran's April 1978 entrance examination 
for his third period of service shows that his blood pressure 
was recorded as 120/80.  A July 1988 note discloses that the 
veteran's blood pressure was 120/90.  A February 1989 entry 
indicates that his blood pressure was 118/90, but the 
examiner described the reading as within normal limits; a 
subsequent entry in June 1989 shows that his blood pressure 
was 128/88.  The service records show that he presented in 
March 1995 with complaints of neck pain and a blood pressure 
reading of 157/93.  The remainder of the service medical 
records prior to the veteran's retirement show diastolic 
blood pressure readings of no higher than 89, and systolic 
blood pressure readings of no higher than 129.  At his 
retirement examination the veteran's blood pressure was 
recorded as 149/95; the examiner noted that the veteran 
attributed his mild increase in blood pressure to anxiety, 
but recommended that the veteran treat the increase in blood 
pressure with diet and exercise, and further recommended that 
he follow up with a civilian health care provider.  The 
examiner essentially found that the veteran had high blood 
pressure without a diagnosis of hypertension.

The veteran was afforded a VA examination in February 1996, 
at which time he reported a history of elevated blood 
pressure, but denied using any medication for the control of 
his blood pressure.  Cardiovascular examination of the 
veteran was unremarkable, and his blood pressure was recorded 
as 130/75.  No pertinent diagnosis was rendered.

On file are VA treatment records for October 1996 to January 
1997 which document blood pressure readings for the veteran 
of 125/72, 129/90, 134/92 and 135/92.  The records show that 
he presented in October 1996 requesting medication for his 
blood pressure; he denied any past use of blood pressure 
medication and indicated that while he had experienced 
dizziness in the past, he had not experienced any recent 
recurrence of such complaints.  The examiner noted that the 
veteran's blood pressure on examination was 134/92, indicated 
that the veteran had borderline high blood pressure, and 
diagnosed the veteran with mild hypertensive vascular 
disease; the examiner concluded that the veteran did not 
require a prescription for his blood pressure problem.

On file is the report of an April 1998 VA vascular 
examination, at which time he reported a history of elevated 
blood pressure for which he was not using medication.  
Cardiovascular examination of the veteran was normal and his 
blood pressure was recorded as 147/87.  Chest X-ray studies 
were normal and the examiner diagnosed the veteran with 
history of hypertension.  The examiner noted that while the 
veteran's systolic pressure was mildly elevated, the veteran 
was not using any medication.

On file are medical records from a military facility covering 
the period from June 2000 to September 2001, and which show 
that the veteran was diagnosed with hypertension and 
prescribed Lisinopril starting in June 2000.  The records 
document blood pressure readings of 155/60; 150/70; 130/90; 
and 149/92.

The veteran was afforded a VA examination in July 2000, at 
which time he reported a 10-year history of hypertension.  
The veteran indicated that he had been using blood pressure 
medication for the past two years.  Physical examination 
disclosed the following blood pressure readings:  144/90; 
125/86; and 126/84.  The examiner diagnosed the veteran with 
history of hypertension, currently on medications.

On file is the report of a November 2002 VA examination, at 
which time the veteran's blood pressure readings were as 
follows: 144/106, 148/106 and 140/98.  After reviewing the 
veteran's claims file and medical history, the examiner 
diagnosed the veteran with hypertension with no evidence of 
complication.  The examiner noted that the etiology of the 
hypertension was unknown, but that his review of the claims 
file showed that the hypertension did not begin in service.  
The examiner also essentially indicated that it was the 
passage of time, and not the veteran's periods of service, 
which would have worsened any hypertension.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2002).  Service incurrence of cardiovascular-renal 
disease, including hypertension, during service may be 
presumed if manifested to a compensable degree within one 
year of the veteran's discharge from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2002).

Under 38 C.F.R. § 4.104, Diagnostic Code 7101, a compensable 
rating is warranted for hypertensive vascular disease 
(hypertension and isolated systolic hypertension) where the 
diastolic pressure is predominantly 100 or more, or; where 
the systolic pressure is predominantly 160 or more, or; where 
the individual has a history of diastolic pressure which is 
predominantly 100 or more and requires continuous medication 
for control.  For the purposes of Diagnostic Code 7101, the 
term hypertension means that the diastolic blood pressure is 
predominantly 90 mm. or greater.  38 C.F.R. § 4.104, 
Diagnostic Code 7101 and Note 1 (2002).

Although service medical records document the presence of 
occasionally elevated blood pressure readings during the last 
several years of the veteran's final period of service, the 
service medical records are negative for any finding or 
diagnosis of hypertension, and the examiner who conducted the 
veteran's retirement examination indicated that the veteran 
had high blood pressure readings without a diagnosis of 
hypertension.  The February 1996 VA examiner diagnosed 
hypertension by history only, also noting that the veteran 
was not using any blood pressure medication, and there is no 
post-service medical evidence of hypertension until October 
1996, more than one year after service, at which time VA 
treatment reports show that the veteran was considered to 
have mild hypertensive vascular disease and borderline 
hypertension.  The Board notes in any event that since 
service, the veteran has not demonstrated a systolic blood 
pressure reading of more than 155, and that he first 
demonstrated a diastolic blood pressure reading greater than 
92 in November 2002.  See 38 U.S.C.A. § 1101; 38 C.F.R. §§ 
3.307, 3.309.

Moreover, the only medical opinion of record addressing the 
etiology of the veteran's hypertension, namely that of the 
November 2002 examiner, is against the claim.  That examiner 
concluded that the veteran's hypertension did not originate 
in service, and essentially concluded that the hypertension 
was not otherwise related to service.  The Board notes that 
the opinion is supported by service medical records showing 
that the veteran only occasionally exhibited elevation of his 
blood pressure, and by post-service medical records which 
show, the veteran's contentions to the contrary 
notwithstanding, that he did not require medication for any 
blood pressure problems until several years after service.  
In essence, the only evidence suggesting that the veteran's 
hypertension is related to his periods of service consists of 
the statements of the veteran himself.  However, since there 
is no indication that he is qualified through education, 
training or experience to offer medical opinions, as a 
layperson, his statements as to medical diagnosis or 
causation do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. 
§ 3.159(a)(1) (2002).  

In short, there is no competent evidence of hypertension in 
service or for more than a year after service, and no 
competent evidence linking the current hypertension to 
service.  In the absence of competent evidence suggesting 
that the veteran's hypertension originated in or is 
etiologically related to his periods of service, his claim 
must be denied.

In reaching the conclusion that service connection is not 
warranted for hypertension, the Board finds that application 
of the evidentiary equipoise rule is not warranted because 
the evidence is not balanced and a reasonable doubt does not 
exist as to a material issue.  See 38 C.F.R. § 3.102 (2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  




II.  Residuals of frostbite of the feet

Factual background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2002) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected residuals of frostbite of the feet.  
The Board has found nothing in the historical record which 
would lead to the conclusion that the current evidence of 
record is not adequate for rating purposes.

Briefly, as noted in the Introduction, the veteran's service 
ended in September 1995.  Service connection for residuals of 
frostbite of the feet was granted in March 1996; the 
disabilities were assigned non-compensable evaluations 
effective October 1, 1995.  In May 1998, the evaluation 
assigned the residuals of frostbite for each foot was 
increased to 10 percent, effective October 1, 1995.  The 
separate 10 percent ratings for the above right and left foot 
disabilities have remained in effect since that time.

Service medical records show that the veteran presented in 
January 1977 with complaints of painful and numb toes and 
heels following some type of problem in the field.  On 
physical examination his feet were not considered edematous 
or discolored.  The feet were warm to the touch and neuro-
sensory perception and distal circulation were intact.  The 
veteran exhibited good range of motion, and the examiner 
referred the veteran to a physician in light of the 
possibility of a mild cold weather injury.  Later the same 
day the veteran was examined by a physician who noted the 
absence of any edema or discoloration of the feet, as well as 
the absence of any blebs.  The examiner indicated that 
temperature and sensation were normal, and his impression was 
that the veteran had a mild cold weather injury.  The 
examiner prescribed hot soaks and placed the veteran on a 
profile to wear tennis shoes for one week.  The remainder of 
the veteran's service medical records for his first period of 
service are negative for any further complaints, finding or 
diagnosis relating to the cold weather injury to his feet.

The entrance examination for the veteran's second period of 
service notes that he had a history of frostbite to the feet, 
but indicates that he was not experiencing any further 
problems with respect thereto.  The remainder of the service 
medical records, including the report of the veteran's 
retirement examination, are silent for any further reference 
to frostbite of the feet, other than a January 1988 entry 
noting historically that the veteran had experienced a cold 
weather injury to those extremities.  

The veteran was afforded a VA general medical examination in 
February 1996, at which time the examiner noted the absence 
of any rash on the veteran's feet, although he did record the 
veteran's complaints of foot pain with exposure to cold 
weather.  Cardiovascular examination was negative for any 
identified abnormalities, and examination of the 
musculoskeletal system was described as unremarkable.  The 
veteran was diagnosed with history of chronic frostbite with 
recurrent pain when exposed to cold temperatures.

The veteran was afforded a VA orthopedic examination in 
February 1996, at which time he reported that since the 
frostbite episode in service he had experienced intermittent 
cracking and dryness affecting both feet along with 
hypersensitivity, particularly with exposure to cold.  He 
reported that he had to keep his feet warm and covered with 
lotions constantly.  Physical examination disclosed the 
presence of dryness and scaly skin changes on the plantar 
aspect of the posterior foot near the heel.  He exhibited 
similar changes on the metatarsal heads, although not in the 
interdigit areas.  The presence of mild bilateral hallux 
valgus was identified.  The veteran's feet were non-tender 
and neurovascularly intact.  His gait was unremarkable.  The 
examiner diagnosed stigmata of frostbite, both feet.

On file are VA treatment records for October 1996 to January 
1997 which show that the veteran presented in October 1996 
with complaints of pain and numbness since recent changes in 
the weather.  Physical examination of the veteran's feet 
revealed the presence of hammertoes with slight redness.  The 
examiner recommended wearing comfortable shoes and keeping 
the feet warm, and indicated that the veteran was under no 
functional limitations on account of his condition.  Another 
October 1996 entry indicates that the veteran had mild 
bunions affecting both feet.  In January 1997 the veteran 
presented with complaints of ankle problems.  Physical 
examination disclosed the presence of mild bilateral hallux 
valgus.  X-ray studies of the left foot confirmed the 
presence of mild hallux valgus deformity, and X-ray studies 
of the right foot showed mild hallux valgus deformity with 
degenerative changes at the metatarsophalangeal joint of the 
great toe, as well as evidence of a fibula fracture affecting 
the ankle.

The veteran was afforded a VA vascular examination in April 
1998, at which time he reported that he only experienced 
occasional difficulties with numbness of his feet when 
exposed to cold weather.  He denied any active skin lesions 
and the examiner noted the absence of any skin or vascular 
changes, or any other sequelae of the frostbite episode in 
service.  Physical examination disclosed the presence of 
normal skin color and hair growth pattern, as well as normal 
pulses.  The skin was warm and dry without any apparent 
abnormality.  The examiner diagnosed the veteran with history 
of bilateral frozen feet, and described the veteran's report 
of intermittent cold intolerance as subjective, noting the 
absence of physical findings relating to a frozen foot 
injury.

A May 1998 rating decision denied entitlement to service 
connection for bilateral hallux valgus, degenerative joint 
disease, and arthritis.

On file is the report of a July 2000 VA "cold injury 
protocol" examination, which records the veteran's 
complaints of an achy pain in his feet that worsened with 
prolonged weight-bearing.  He also reported experiencing 
bunion pain, which the examiner noted was actually the 
veteran's primary foot complaint.  The veteran denied any 
cold sensitization or Raynaud's phenomena, and he also denied 
experiencing any increased sweating.  Physical examination 
showed that the veteran's peripheral pulses were present, and 
that the skin of his feet was dry, although somewhat rough in 
texture.  No areas of scarring or tissue loss were 
appreciated, no edema was present, and hair growth was 
normal.  Reflexes in the veteran's lower extremities were 
normal, no pain, numbness or sensory changes were evident, 
and no atrophy was identified.  The veteran did have some 
fungal growth on his right fifth toenail, as well as 
deformity of the first metatarsophalangeal joint with a 
hallux valgus deformity, but there was no evidence of 
necrosis.  The examiner noted the absence of any pes planus 
or significant calluses, and he diagnosed the veteran with 
residuals of cold injury.  

The veteran was also afforded a VA orthopedic examination in 
July 2000.  He reported at that time that he was employed by 
the U.S. Postal Service.  He indicated that he experienced 
pain in his feet, as well as a burning sensation and achiness 
with exposure to cold.  The veteran denied seeking any 
treatment for his foot complaints since service.  He reported 
undergoing surgery for a broken ankle in 1996.  On physical 
examination he exhibited 2+ pulses in the lower extremities, 
and sensation was intact.  No skin changes were evident and 
his feet were well perfused.  X-ray studies of the left foot 
demonstrated the presence of minimal degenerative change of 
the first metatarsophalangeal joint, without evidence of any 
fracture or injury.  X-ray studies of the right foot were 
unremarkable except for the presence of surgical hardware.  
The examiner diagnosed the veteran with history of frostbite 
to the lateral feet with burning and aching on exposure to 
cold.

On file is the report of a September 2001 VA examination of 
the veteran, at which time he reported that his feet were 
intolerant of cold.  He denied any limitations with respect 
to how far he could walk.  Physical examination of the right 
foot revealed the absence of skin lesions.  His toes were 
normal and there were no color changes in his foot.  The 
examiner noted the presence of a mild correctable flat foot 
deformity.  Examination of the left foot demonstrated the 
presence of normal skin bulk and tone, with no evidence of 
deformity and no skin lesions.  His toes were described as 
pink and supple.  The examiner noted that the veteran had a 
mild correctable flat foot deformity.  X-ray studies of the 
left foot showed hallux valgus deformity with very mild 
degenerative changes affecting the first toe.  The examiner 
diagnosed the veteran with history of cold-induced injury and 
noted the absence of any evidence of skin loss from the cold 
injury.  

The veteran was afforded a VA "cold injury protocol" 
examination in November 2002, at which time he explained that 
he experienced very few problems with his feet in warm 
weather other than some increased sweating and athlete's 
foot.  He indicated that during periods of cold weather he 
wore his socks to bed.  He denied receiving any medical 
treatment for his feet since service and he denied any 
amputations or other tissue loss.  He reported experiencing a 
numbing sensation in his feet with exposure to cold, and he 
explained that his feet reddened with cold exposure.  He also 
reported experiencing hyperhidrosis of the feet.  He denied 
experiencing chronic pain and he denied any breakdown or 
ulceration of the skin, frostbite scars, disturbances of nail 
growth or any skin cancer.  He explained that his right foot 
and ankle had been swollen since a prior fracture, but that 
there otherwise was no edema.  He also denied any changes in 
skin color or any skin thickening or thinning.  

Physical examination disclosed the absence of any edema in 
the feet, and skin color and temperature were considered 
normal.  No atrophy or ulceration was evident and the skin of 
the feet was dry and of normal texture with normal hair 
growth.  The examiner did note the presence of web space and 
plantar scaling in both feet, as well as some scaling of the 
large toenails.  No foot scars were evident.  Pinprick was 80 
percent normal in the toes, but vibratory sensation and deep 
tendon reflexes were normal, as were pulses in the feet.  The 
examiner diagnosed the veteran with cold injury to the feet 
with hyperhidrosis and numbness on cold exposure.  The 
examiner concluded that the veteran's reported cold 
sensitization was moderate in degree and that the 
hyperhidrosis was mild in degree.  The examiner described the 
cold sensitization as intermittent, and the hyperhidrosis as 
persistent.  The examiner explained that the dry and scaly 
skin on the feet did not constitute sensory loss, and he 
lastly concluded that the pain in the veteran's right ankle 
and swelling of the right foot were attributable to the ankle 
fracture.

On file is the report of a November 2002 VA orthopedic 
examination of the veteran, at which time he reported that 
his foot pain had become worse, particularly with prolonged 
standing.  Examination of the right foot revealed a moderate 
hallux valgus deformity with no significant bunion and no 
transfer callosities.  The presence of a supple flat foot 
deformity was identified, but without any transfer lesions.  
There was no evidence of skin drying, cracking or scaling, 
and his pulses were 2+ and symmetric.  Sensation in the foot 
was normal.  Examination of the left foot showed a moderate 
hallux valgus deformity without bunion or transfer 
callosities.  There was no drying, cracking or scaling of the 
skin.  X-ray studies of the feet showed right foot hardware 
and mild degenerative changes of the first metatarsals, as 
well as bilateral hallux valgus deformities.  The examiner 
diagnosed the veteran with subjective history of cold 
exposure, and he concluded that there was no clinical 
evidence of residuals of frostbite or significant cold 
exposure.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2002).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2002).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson v. West, 12 Vet. App. 119 (1999), it was held that 
evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then-current severity of the disorder.  
Compare Francisco, supra.  In Fenderson, the Court also 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2002).

The RO has evaluated the veteran's frostbite residuals of the 
right and left feet under 38 C.F.R. § 4.104, Diagnostic Code 
7122.  Prior to January 12, 1998, that diagnostic code 
provides that a 10 percent evaluation was warranted for 
unilateral or bilateral residuals of frozen feet with mild 
symptoms and chilblains.  A 20 percent evaluation is 
warranted for unilateral residuals of frozen feet with 
persistent moderate swelling, tenderness, redness, etc., and 
a 30 percent evaluation is warranted for bilateral residuals 
of frozen feet with persistent moderate swelling, tenderness, 
redness, etc.  A 30 percent evaluation is also warranted for 
unilateral residuals of frozen feet with loss of toes, or 
parts, and persistent severe symptoms.  A 50 percent 
evaluation is warranted for bilateral residuals of frozen 
feet with loss of toes, or parts, and persistent severe 
symptoms.  

The diagnostic code also provides that with extensive losses 
higher ratings may be found warranted by reference to 
amputation ratings for toes and combination of toes; in the 
most severe cases, ratings for amputation or loss of use of 
one or both feet should be considered.  There is no 
requirement of loss of toes or parts for the persistent 
moderate or mild ratings under this diagnostic code.  
38 C.F.R. § 4.104, Diagnostic Code 7122 and Note (1997) 
(hereinafter "former rating criteria").

Effective January 12, 1998, the rating criteria for 
evaluating cold injuries were revised.  See 62 Fed. Reg. 
65,207-24 (Dec. 11, 1997) (hereinafter "interim rating 
criteria").  The interim rating criteria provide that a 10 
percent rating is warranted for cold injury residuals with 
pain, numbness, cold sensitivity, or arthralgia.  A 20 
percent evaluation is warranted for cold injury residuals 
with pain, numbness, cold sensitivity, or arthralgia plus 
tissue loss, nail abnormalities, color changes, locally 
impaired sensation, hyperhidrosis, or X-ray abnormalities 
(osteoporosis, subarticular punched out lesions, or 
osteoarthritis) of affected parts.  A 30 percent evaluation 
is warranted for cold injury residuals with pain, numbness, 
cold sensitivity, or arthralgia plus two or more of the 
following:  tissue loss, nail abnormalities, color changes, 
locally impaired sensation, hyperhidrosis, or X-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis) of affected parts.

The interim rating criteria also provide that amputations of 
fingers or toes, and complications such as squamous cell 
carcinoma at the site of a cold injury scar or peripheral 
neuropathy should be separately evaluated under other 
diagnostic codes.  In addition, each affected part (hand, 
foot, ear, nose) should be evaluated separately with the 
ratings combined, if appropriate, in accordance with 
38 C.F.R. §§ 4.25 and 4.26.  38 C.F.R. § 4.104, Diagnostic 
Code 7122 and Notes (1) and (2) (1998).

Effective August 13, 1998, the rating criteria for evaluating 
cold injuries were again revised.  See 63 Fed. Reg. 37,778-79 
(July 14, 1998) (hereinafter "current rating criteria").  
The current rating criteria provide that a 10 percent rating 
is warranted for arthralgia or other pain, numbness, or cold 
sensitivity.  A 20 percent evaluation is warranted for 
arthralgia or other pain, numbness, or cold sensitivity plus 
tissue loss, nail abnormalities, color changes, locally 
impaired sensation, hyperhidrosis, or X-ray abnormalities 
(osteoporosis, subarticular punched out lesions, or 
osteoarthritis).  A 30 percent evaluation is warranted for 
arthralgia or other pain, numbness, or cold sensitivity plus 
two or more of the following:  tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, X-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis).

The current rating criteria also provide that amputations of 
fingers or toes, and complications such as squamous cell 
carcinoma at the site of a cold injury scar or peripheral 
neuropathy, are to be separately evaluated under other 
diagnostic codes.  Other disabilities that have been 
diagnosed as the residual effects of cold injury, such as 
Raynaud's phenomenon, muscle atrophy, etc., are to be 
separately evaluated unless they are used to support an 
evaluation under Diagnostic Code 7122.  In addition, each 
affected part (e.g., hand, foot, ear, nose) is to be 
evaluated separately and the ratings combined in accordance 
with § 4.25 and § 4.26.  38 C.F.R. § 4.104, Diagnostic Code 
7122 and Notes (1) and (2) (2002).

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
United States Court of Appeals for Veterans Claims (Court) 
held that where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant applies unless Congress provided 
otherwise or permitted the Secretary of Veterans Affairs to 
do otherwise and the Secretary did so.  

VA's General Counsel has held that where a law or regulation 
changes during the pendency of a claim, the Board should 
first determine whether the revised version is more favorable 
to the veteran.  If the revised version of the regulation is 
more favorable, the retroactive reach of that regulation 
under 38 U.S.C.A. § 5110(g) (West 2002), can be no earlier 
than the effective date of that change.  The Board must apply 
only the earlier version of the regulation for the period 
prior to the effective date of the change.  VAOPGCPREC 3-
2000.  

Under the former rating criteria, assignment of an evaluation 
in excess of 10 percent for bilateral frostbite of the feet 
requires loss of toes or parts, or at least moderate and 
persistent symptoms such as swelling, tenderness and redness.  
Although the veteran demonstrated dryness and scaly skin 
changes affecting his feet at his February 1996 and November 
2002 examinations, the July 2000 examiner found no evidence 
of tissue loss in the right or left foot, and the veteran 
himself at his November 2002 VA examination denied 
experiencing any tissue loss or amputations of parts of 
either foot.  Moreover, while treating physicians on one 
occasion documented the presence of redness affecting his 
toes, the physicians also described the redness as slight, 
and no further reference to any redness is documented in the 
treatment or examination reports on file.  The Board notes in 
this regard that a November 2002 examiner, despite the season 
in which the examination was conducted, noted the absence of 
any color changes of the right or left foot.  In addition, 
despite the veteran's complaints of bilateral foot pain, no 
evidence of foot tenderness has been demonstrated on VA 
examination, although VA treatment reports show that the 
veteran was prescribed special shoes to alleviate symptoms 
associated with his hammertoe and other foot deformities.  
The veteran moreover has not demonstrated the presence of any 
right or left foot edema or of any vascular disturbances.  
The Board notes in passing that the veteran's cold injury in 
service was itself described by treating service physicians 
as mild, and that while the veteran was recently found in 
November 2002 to exhibit hyperhidrosis, that condition was 
also described as mild, although persistent.  The Board notes 
that while the November 2002 VA examiner indicated that the 
veteran did experience moderate cold sensitivity, the 
examiner described the sensitivity as intermittent in nature.  

Although the veteran exhibited some diminished sensation to 
pinprick on a cold injury protocol examination in November 
2002, he nevertheless retained eighty percent of sensation to 
pinprick, exhibited normal vibration sensation, and has not 
otherwise demonstrated any neurologic deficits.  The Board 
points out that every other examiner has found sensation in 
his feet to be unremarkable.  In addition, while the veteran 
reported experiencing swelling of his right foot, a November 
2002 VA examiner attributed any swelling to the past history 
of a right ankle fracture.
 
In short, the evidence on file does not demonstrate the 
presence of symptoms such as swelling, tenderness or redness 
associated with the service-connected right or left foot 
disabilities, or of any other associated symptoms which are 
at least moderate and persistent in nature.  Nor does the 
evidence demonstrate the presence of any loss of toes or 
parts.  The Board notes in passing that several VA examiners 
have actually concluded that the veteran does not clinically 
manifest any residuals of frostbite or other cold injury, and 
the veteran himself has denied experiencing any functional 
impairment associated with his foot problems.  As there is no 
evidence demonstrating loss of toes or parts, or symptoms 
associated with the service-connected right and left foot 
disorders which are at least moderate and persistent in 
degree, the Board finds that assignment of a rating higher 
than 10 percent for unilateral or bilateral frostbite 
residuals under the former rating criteria is not warranted.

The interim rating criteria, which apply separately to each 
affected part, provide that ratings higher than 10 percent 
are warranted for cold injury residuals with pain, numbness, 
cold sensitivity, or arthralgia plus symptoms such as tissue 
loss, nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, or X-ray abnormalities of affected 
parts.  The current rating criteria require essentially the 
same findings, namely arthralgia or other pain, numbness, or 
cold sensitivity plus symptoms such as tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, or X-ray abnormalities.

While the VA examination reports are inconsistent as to 
whether the veteran complained of cold sensitivity affecting 
his right and left feet, the February 1996, July 2000 and 
November 2002 examination reports in particular make clear 
that the veteran's feet are particularly sensitive to cold.  
In addition, although there is no evidence of tissue loss or 
color changes of either foot, the veteran did demonstrate on 
at least one examination the presence of locally impaired 
sensation by means of a pinprick test, and he has recently 
exhibited bilateral foot hyperhidrosis which was described by 
an examining physician as persistent in nature.  He moreover 
has arguably demonstrated nail abnormalities associated with 
his service-connected foot disorders.  In light of the 
documented presence of cold sensitivity, locally impaired 
sensation and persistent hyperhidrosis in particular 
affecting each foot, the Board concludes that the veteran is 
entitled to assignment of a 30 percent evaluation for his 
right foot disorder, and to assignment of a 30 percent 
evaluation for his left foot disorder.  The Board notes that 
30 percent represents the maximum schedular evaluation 
available for residuals of frostbite under 38 C.F.R. § 4.104, 
Diagnostic Code 7122.

The Board notes that there is no evidence suggesting the 
presence of peripheral neuropathy or of amputation of the 
toes, or of a cold injury scar or complications such as 
squamous cell carcinoma at the site of any such scar.  
Moreover, since none of the veteran's treating or examining 
physicians has suggested that the residuals of his cold 
injuries have affected the functioning of his feet, and as 
service connection is not in effect for the other orthopedic 
disorders of his feet (namely, hallux valgus, pes planus and 
arthritis), the provisions of 38 C.F.R. § 4.71a, Diagnostic 
Code 5284, which provide 20 and 30 percent evaluations for, 
respectively, moderately severe and severe foot injuries, are 
not for application.  

The Board notes that as the interim rating criteria under 
which the veteran is entitled to assignment of separate 30 
percent evaluations for his bilateral foot disorders are 
effective only as of January 12, 1998, and do not allow for 
retroactive application prior to that date, and as the 
effective date of any award based on the amended criteria 
could be no earlier than the effective date of the revisions, 
the assignment of separate 30 percent evaluations for the 
residuals of frostbite of the right and left feet can not be 
earlier than January 12, 1998.

Accordingly, the Board finds that the veteran is not entitled 
to a rating higher than 10 percent for the residuals of 
frostbite of his right foot for the period prior to January 
12, 1998, but that he is entitled to assignment of a 30 
percent rating for that disorder for the period from January 
12, 1998.  The Board also finds that the veteran is not 
entitled to a rating higher than 10 percent for the residuals 
of frostbite of his left foot for the period prior to January 
12, 1998, but that he is entitled to assignment of a 30 
percent rating for that disorder for the period from January 
12, 1998.

The Board also finds that the veteran's service-connected 
residuals of frostbite of the right and left feet are not so 
unusual or exceptional as to render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1) (2002).  The current evidence of record does not 
reflect frequent periods of hospitalization because of the 
service-connected disabilities.  In addition, the veteran has 
denied experiencing any functional impairment associated with 
the disabilities, and there is otherwise no evidence on file 
demonstrating that his disabilities have interfered with his 
employment to a degree greater than that contemplated by the 
regular schedular standards which are based on the average 
impairment of employment.  Thus, the record does not present 
an exceptional case where the assigned schedular ratings are 
found to be inadequate.  See Moyer v. Derwinski, 2 Vet. App. 
289 (1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability evaluation rating itself 
is recognition that industrial capabilities are impaired).  
Accordingly, in the absence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The Board lastly notes that the RO, in granting entitlement 
to service connection for residuals of frostbite of the right 
and left feet, assigned the veteran an effective date for 
service connection for the disabilities of October 1, 1995 
(the day following his discharge from service).  The Board 
has reviewed the evidence of record, but concludes that the 
veteran's right and left foot disabilities have remained no 
more than 10 percent disabling each under any applicable 
rating criteria for the period from October 1, 1995 to 
January 12, 1998; and as no more than 30 percent disabling 
each for the period from January 12, 1998.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to a rating higher than 10 percent for residuals 
of frostbite of the right foot for the period prior to 
January 12, 1998, is denied.

Subject to the controlling regulations applicable to the 
payment of monetary benefits, a 30 percent evaluation for 
residuals of frostbite of the right foot is granted for the 
period from January 12, 1998.

Entitlement to a rating higher than 10 percent for residuals 
of frostbite of the left foot for the period prior to January 
12, 1998, is denied.

Subject to the controlling regulations applicable to the 
payment of monetary benefits, a 30 percent evaluation for 
residuals of frostbite of the left foot is granted for the 
period from January 12, 1998.


REMAND

The record reflects that service connection for residuals of 
surgery to remove a ganglion cyst from the left wrist was 
granted in April 1996; the disability was assigned a non-
compensable evaluation and the veteran, in October 1996, 
perfected his appeal of the initial rating assigned the 
disability.  The Board notes that the veteran, in a May 1996 
statement, indicated that a higher evaluation should be 
assigned for the left wrist condition.  The Board remanded 
the claim in December 1997 and again in January 1999.  In an 
October 2000 rating decision, the RO granted the veteran a 10 
percent rating for his left wrist condition, and informed the 
veteran that the grant constituted a full grant of the 
benefits sought on appeal.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant will generally be presumed 
to be seeking the maximum benefits allowed by law and 
regulations, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1992).  In the 
instant case the veteran has not, at any point, suggested 
that a 10 percent evaluation would satisfy his appeal as to 
the proper initial evaluation for his left wrist condition.  
Nor has he or his representative otherwise suggested that the 
maximum available rating available for that disability is not 
being sought.  In light of the above, the Board is compelled 
to conclude that the issue of entitlement to higher initial 
ratings for residuals of surgery to remove a ganglion cyst 
from the left wrist remains before the Board.

The Board notes that additional and pertinent evidence 
relating to the veteran's service-connected left wrist 
condition has been added to the record since the last 
supplemental statement of the case addressing this issue in 
May 1998; remand of the issue is therefore required.  See 
38 C.F.R. § 19.31 (2002).

The Board additionally notes that, effective August 30, 2002, 
the schedular rating criteria for evaluating disorders of the 
skin, including scars, were changed.  See 67 Fed. Reg. 
49,590-99 (July 31, 2002).  While the record reflects that 
the veteran's left wrist condition was examined by VA in 
November 2002, the referenced examination did not provide 
sufficient findings to adequate evaluate the veteran's 
disability under the revised criteria.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, who 
may possess additional records 
pertinent to his claim for a higher 
rating for residuals of surgery to 
remove a ganglion cyst from the left 
wrist.  With any necessary 
authorization from the veteran, the 
RO should attempt to obtain and 
associate with the claims file any 
medical records identified by the 
veteran which have not been secured 
previously.

2.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran and his 
representative of this and ask them 
to provide a copy of the outstanding 
medical records.

3.  Thereafter, the RO should 
schedule the veteran for an 
orthopedic examination by a 
physician with appropriate expertise 
to determine the nature, extent and 
severity of the veteran's residuals 
of surgery to remove a ganglion cyst 
from the left wrist.  All indicated 
studies, including X-rays and range 
of motion studies in degrees, should 
be performed, and all findings 
should be reported in detail.  Tests 
of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, 
weakened movement and excess 
fatigability on use should be 
described.  The physician should be 
requested to identify any objective 
evidence of pain or functional loss 
due to pain.  The specific 
functional impairment due to pain 
should be identified, and the 
examiner should be requested to 
assess the extent of any pain.  The 
physician should also express an 
opinion concerning whether there 
would be additional limits on 
functional ability on repeated use 
or during flare-ups (if the veteran 
describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during 
flare-ups.  If this is not feasible, 
the physician should so state.  To 
the extent possible, the examiner 
should distinguish the 
manifestations of the residuals of 
surgery to remove a ganglion cyst 
from the left wrist from those of 
any other left wrist disorder(s) 
found to be present.

The examiner should also respond to 
each of the following questions with 
respect to any left wrist scarring 
associated with the service-
connected disorder:

(A)  Is the scar superficial (i.e. 
not associated with underlying soft 
tissue damage) or deep (i.e. 
associated with underlying soft 
tissue damage)? 	

(B)  Does the scar cause limited 
motion? 

(C)  What is the area, in square 
inches or square centimeters, 
covered by the scar? 

(D)  Is the scar unstable (i.e. 
productive of frequent loss of 
covering of skin over the scar)? 	
				
(E)  Is the scar painful on 
examination? 

The physician should also provide an 
opinion concerning the impact of the 
veteran's service-connected left 
wrist disability on his ability to 
work.  The rationale for all 
opinions expressed should be 
explained.  The veteran's claims 
file, including a copy of this 
remand, must be made available to 
the examiner for review.  The 
examination report is to reflect 
that a review of the claims file was 
made.  

4.  Thereafter, the RO should review 
the record and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action required to comply with 
the notice and duty-to-assist 
requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) and 
VA's implementing regulations found 
at 66 Fed. Reg. 45,620-32 (Aug. 27, 
2001).  Then, the RO should re-
adjudicate the issue remaining on 
appeal.  The RO should consider all 
pertinent diagnostic codes under the 
VA Schedule for Rating Disabilities 
in 38 C.F.R. Part 4, including both 
old and new criteria for rating 
scars, and application of 38 C.F.R. 
§ 4.40 regarding functional loss due 
to pain and 38 C.F.R. § 4.45 
regarding weakness, fatigability, 
incoordination and pain on movement 
of a joint.  See DeLuca v. Brown , 
8 Vet. App. 202 (1995).

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case and provide the veteran and his 
representative with an appropriate opportunity to respond.  
The supplemental statement of the case should refer to the 
amended criteria for rating disorders of the skin.  See 67 
Fed. Reg. 49,590-99 (July 31, 2002).

After providing the veteran an opportunity to respond to the 
supplemental statement of the case, and after expiration of 
the period for submitting information and evidence as set 
forth in 38 U.S.C.A. § 5103(b), if applicable, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


